 



Michael Eisenberg Offer Letter   EXHIBIT 10.16

[CELEBRATE EXPRESS LETTERHEAD]
April 24, 2007
Michael Eisenberg
<<address>>
<<address>>
<<address>>
Dear Michael,
I am pleased to extend an offer of employment with Celebrate Express, Inc. on
the following terms and conditions:
Position. You will be employed in the position of Vice President of Marketing
for Celebrate Express, Inc. In this position, you will be responsible for
leading the direct and online marketing efforts for Celebrate Express brands in
accordance with defined procedures, timelines, budgets, and goals. This will
include leading strategic planning, policy development and deployment,
international business development and product development vision. Additionally
this includes developing annual marketing and service plans in support of
organizational strategy and objectives. The VP of Marketing is a member of the
senior management team that is responsible for setting the business strategy for
the Company. On occasion, you will be expected to travel to Greensboro North
Carolina, and other locations as needed. You will also be expected to
participate in other special projects and related activities. You will report to
the Company’s CEO.
Compensation. This is a full time exempt position. Your cash compensation will
be $6,730.77 payable every two weeks. There are 26 pay periods each year. We
anticipate this is equal to approximately $175,000 per year. In addition, you
will be eligible for an annual bonus opportunity of up to 20% of your annual
salary based on the achievement of Company and individual objectives each fiscal
year which begins June 1 and ends May 31. For the first year, the weight of the
bonus opportunity shall be 75% on the Company achieving its financial objectives
and 25% on individual/department objectives payable in FQ1 following the close
of the fiscal year, which is May 31. Bonus objectives shall be documented in
writing, and agreed upon by the CEO and you within 30 days of your employment
start date. Future bonus opportunities shall be aligned with current Company
programs made available to all executives and as approved by the Board of
Directors.
To assist with your relocation to Seattle, Celebrate Express will provide you
with a one-time signing bonus payable on the first payroll following 30 days of
employment according to the payroll schedule and procedures. Should you
voluntarily end your employment within one year from your start date, this bonus
would be recoverable by the Company.

          Targeted Annual Earnings [TAE]:        
Salary
  $ 175,000  
Bonus at 100% of plan
  $ 35,000  
Signing Bonus
  $ 10,000  
 
     
TAE
  $ 220,000  

Celebrate Express believes employees should be able to participate in the
ownership of the Company through the Company’s Equity Incentive Plan. It is the
responsibility of every employee/stockholder to help the Company succeed in the
market. A stock option in effect enables you to become a part owner of the
Company. As part of this offer letter we will propose to our Board of Directors
that you receive a stock option for 15,000 shares to be earned over a four-year
period. In accordance with the Plan, vesting will start as of the date set by
the Board of Directors and the exercise price will be the closing price of our
common stock on the date the Board approves the option grant.

 



--------------------------------------------------------------------------------



 



Michael Eisenberg Offer Letter
Page 2 of 3
Employee Benefits. You will be entitled to the personal leave, holiday and other
benefits for employees. The company currently offers 10 paid holidays each year.
As a Vice President, personal leave hours will begin accruing upon the first
date of your employment, accruing at the rate of 20 days per year. This is equal
to 1.66 personal leave days earned per month (20 days / 12 months = 1.66 days).
The Company has a group medical policy, as a Vice President you will become
eligible to participate in that benefit the first day of the month following
your date of employment. At this time, the medical premiums are paid at the rate
of approximately 80%/20% for employees and 50%/50% for dependent coverage. This
means the company will pay approximately 80% of the cost of your medical/dental
insurance and approximately 50% of the cost for eligible dependents. The
premiums are deducted via payroll deductions on a pre-tax basis.
As a Vice President, the company will provide a life insurance policy at 1.5
times annual salary, with a maximum benefit of $300,000.
All other benefits will follow standard company benefits offered to all
employees.
The Company will reimburse reasonable business expenses incurred by you on
behalf of the Company, subject to compliance with the Company’s policies
regarding personal expense reports.
Proprietary Information Agreement. You will sign a Proprietary Information
Agreement in the Company’s standard form.
At Will Employment. You understand that your employment with the Company is
at-will and may be terminated by you or the Company at any time, without cause.
Arbitration Agreement. You will sign the Arbitration Agreement that is included
with this offer letter.
Covenant Not to Compete. You agree that for twelve months after termination from
employment with the Company, you will not directly or indirectly, whether as
employee, officer, director, independent contractor, consultant, financing
source, agent, partner, member or otherwise, engage in or have any interest in
or enter into any relationship with any company, business, or business activity
which is a competitor or is in competition with the products and services being
developed, manufactured or sold by the Company in any geographic area in which
the Company markets or has marketed its products or services. A “competitor”
means any Company or business that derives five percent (5%) or more of its
gross sales from the sale of products/services in the party supply and Halloween
and costume and girls special occasion apparel markets, offered by Celebrate
Express, Inc.
No Solicitation. You agree that for twelve months after termination of
employment from the Company, you will not directly or indirectly solicit,
assist, advise, or induce any individual or entity to end their relationship
with Company or to enter into a relationship with any of Company’s competitors.
Governing Law. This agreement will be governed by the laws of the State of
Washington as applied to contracts made and to be performed in Washington. If
any provision of this agreement is held to be unenforceable or invalid, the
remainder of this agreement will nevertheless remain in full force and effect.
Expiration to Offer. This offer of employment is valid through the close of
business on April 30, 2007. To indicate your acceptance, please return a signed
copy of this letter to me by that date. We anticipate your start date to be on
May 14, 2007, or other mutually acceptable date.
We are pleased to have you as part of the team. We believe in you and your
abilities to assist us with our expansion plans. Trust, loyalty, a strong focus
on customer satisfaction and a commitment to excellence summarizes our Company
culture and values.

 



--------------------------------------------------------------------------------



 



Michael Eisenberg Offer Letter
Page 3 of 3
On behalf of the team, welcome to Celebrate Express, Inc.
Best regards,
/s/ Kevin Green
Kevin Green
President and Chief Executive Officer
Acceptance:
I understand and voluntarily accept all the terms above without exception or
reservation.

     
/s/ Michael Eisenberg
  May 14, 2007
 
   
Signature
  Date

To accept, you may email a signed copy to                      or send to
                    , a confidential fax.

 